MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                 Aug 28 2018, 9:58 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Mark Small                                                Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              August 28, 2018
Parent-Child Relationship of                              Court of Appeals Case No.
A.R. and Ma.R. (Minor                                     18A-JT-288
Children), and                                            Appeal from the Clinton Circuit
M.R. (Father) and J.R. (Mother),                          Court
                                                          The Honorable Bradley K. Mohler,
Appellants-Respondents,
                                                          Judge
        v.                                                Trial Court Cause Nos.
                                                          12C01-1706-JT-175
                                                          12C01-1706-JT-176
Indiana Department of Child
Services,
Appellee-Petitioner.



Mathias, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018                     Page 1 of 20
[1]   M.R. (“Father”) and J.R. (“Mother”) (collectively “the Parents”) appeal the

      Clinton Circuit Court’s involuntary termination of their parental rights to their

      children, A.R. (“Son”) and Ma.R. (“Daughter”) (collectively the “Children”).

      The Parents argue that the evidence was insufficient to support the trial court’s

      judgment terminating their parental rights.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Daughter was born to the Parents on May 23, 2010, and Son was born on

      December 2, 2014. Father and Mother were both special education students

      who did not complete high school. Father is unemployed but receives Social

      Security Income Disability. Mother has never been employed.


[4]   On or about October 27, 2015, the Indiana Department of Child Services

      (“DCS”) were notified that the Children had “little bites all over their bodies,

      necks, arms, and legs.” Appellee’s App. p. 4. Indiana pest control inspected the

      home and stated that the “place was riddled with bedbugs.” Id. DCS was also

      notified that the house was filled with stacks of trash, that there was a horrible

      smell coming from the house, and that the home was allegedly uninhabitable

      for small children. The Parents were reportedly instructed by building

      management to clean the home. Id.


[5]   The Family Case Manager (“FCM”) assigned to the case conducted

      unannounced visits to the home. During the first visit, on November 3, 2015,

      the FCM found the home littered with debris, the living room did not have a
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 2 of 20
      clear walkway, the Children’s beds did not have bedding, Son’s crib was not

      fully assembled, and there was a foul odor in the home. On November 6, 2015,

      the conditions in the home had improved, but the FCM still witnessed areas of

      clutter in the house. During a third visit on November 25, the FCM observed

      that the conditions of the home had declined, and she noticed an overwhelming

      odor. She also observed that there was old food laying out in the kitchen,

      garbage on the stove top, and several items laying throughout the home. On

      December 1, the Parents were aware that the FCM would be coming back, and

      the conditions had slightly improved, but the odor was still present in the home.

      On December 4 the FCM found that the conditions had declined again. She

      also reported that she heard Mother screaming at Daughter as she approached

      the front door.


[6]   The Parents told the FCM during her visits that the conditions of the home

      were created by the exterminator coming to the home to treat for bedbugs and

      stated that the home was usually not in the condition that the FCM had

      observed. The FCM also visited Daughter at school and observed that she had

      marks on her arms, legs, and torso. Daughter reported that the marks were from

      bug bites.


[7]   On December 8, 2015, DCS filed a petition alleging that the Children where

      children in need of services (“CHINS”). An initial hearing was held the same

      day, and a Guardian Ad Litem (“GAL”) was appointed. The court reviewed

      the material allegations against the Parents, and found:



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 3 of 20
      • [T]hat the condition of [the] home is not being maintained [] and it poses a
        danger to [the Children].
      • [T]hat the home did have bed bugs and [Daughter] was bitten.
      • [T]hat the coercive intervention of the court is needed to help [] maintain the
        condition of [the] home.
      • [T]hat [the Children are] child[ren] in need of service.

      Ex. Vol. I, State’s Ex. 1, pp. 6–9.


[8]   The court further found that:


              The [Children] ha[ve] not been removed and currently reside[] in
              the home of [the Parents].


                       The Court finds that reasonable efforts were made
                       by DCS to prevent or eliminate the need for removal
                       of the [Children] The statements of reasonable
                       efforts as set forth in the pleadings, reports, and
                       documents of DCS and/or all other service providers
                       filed herein are incorporated by reference.


                       The Court finds responsibility for the placement and
                       care of the [Children] is ordered or continues to be
                       ordered to the DCS.


      Id. (emphasis in original). The Children were adjudicated CHINS on December

      8, 2015.


[9]   At the January 11, 2016 dispositional hearing, the court ordered the Parents to,

      among other things, do the following:


              f. [The Parents] will enroll in any program(s) or assessments as
              recommended by the Family Case Manager [(“FCM”)] or other

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 4 of 20
        service provider within thirty days and participate in the program
        as directed without delay or missed appointments.


                                                 ***


        j. [The Parents] will maintain suitable, safe and stable housing
        with adequate bedding, functional utilities, adequate supplies of
        food and food preparation facilities.


                                                 ***


        l. [The Parents] will secure and maintain a legal and stable source
        of income, which may include employment, public assistance,
        Social Security and/or child support payments that are adequate
        to support all the household members, including [the Children].


        m. [The Parents] will assist in the formulation and put in place a
        protection plan which protects [the Children] from abuse or
        neglect from any person.


        n. [The Parents] will see that the [Children are] properly clothed,
        fed and supervised. If [the Children are] of school age, [the
        Parents] will see that [the Children are] properly enrolled/
        registered and attending school or provide verification that the
        child is participating in an approved educational program. [The
        Parents] will fully cooperate with the [Children’s] school
        regarding any issues concerning [the Children].


                                                 ***


        s. [The Parents] will ensure that [the Children] become[] engaged
        in a home-based counseling program referred by the [FCM]. All
        members of the family are to actively participate to the extent
        recommended by the provider and DCS. The family will
Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 5 of 20
        demonstrate positive changes in their lives as a result of the
        counseling.


        t. [The Parents] will complete a parenting assessment and
        successfully complete all recommendations developed as a result
        thereof.


        u. [The Parents] will complete a psychological evaluation as
        referred and approved by DCS and successfully complete any
        recommendations as a result thereof.


                                                 ***


        x. [The Parents] will not allow the use of physical discipline on
        [the Children] and will demonstrate the ability to appropriately
        parent [the Children] using alternate means of discipline.


        y. [The Parents] will see that any person(s) responsible for
        physical care or custody of the [Children] is first approved by the
        [FCM]. These persons must abide by all the terms of this
        [CHINS] matter, provide age appropriate supervision and care at
        all times, including, but not limited to providing all medical care
        prescribed by medical personnel.


        z. [The Parents] will provide the [C]hildren with a safe, secure
        and nurturing environment that is free from abuse and neglect
        and be an effective caregiver who possesses the necessary skills,
        knowledge and abilities to provide the [C]hildren with this type
        of environment on a long-term basis to provide the [Children]
        with permanency.


Ex. Vol. I, State’s Ex. 1, pp. 11–20.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 6 of 20
[10]   On March 4, 2016, DCS filed a petition to remove the Children from Parents’

       home and place them in the care of their paternal grandmother, T.R.

       (“Grandmother”). A hearing was held on March 8, 2016, and the court found

       the following:


               2.       The following facts and circumstances have occurred since
                        the [January 11] dispositional decree was entered:


                        •    DCS received reports from the home[-]based care workers,
                             Tim Adams (“Adams”) and Melissa Ruffino (“Ruffino”), on
                             January 21 and 22, 2016, and February 10, 2016, that the
                             conditions of the home have declined to the extent that the
                             home is unsafe for the [Children].
                        •    DCS also has received reports that [Son] had injuries that were
                             not reported to DCS and bug bites that were not being treated.
                        •    DCS has received reports that [Daughter] has been having
                             behavior problems at home and school that the [P]arents are
                             unable to manage.

       3.      The dispositional decree is modified as follows:


                        •    VISITATION: [The Parents] will attend all visitations with
                             the [Children] and comply with all visitation rules and
                             procedures set forth by DCS or the service provider
                             coordinating and/or supervising the visits.

                             The Court finds this modification to be the least restrictive and
                             most family like setting and it is in the [Children’s] best
                             interest[s].

       Id. at 21–26.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 7 of 20
[11]   Over the course of the next year, DCS submitted periodic progress reports

       concerning their observations and evaluations of visitations between the Parents

       and Children to the court. The FCM reported, in relevant part, that:


               DCS has concerns about [the Parents’] ability to parent children.
               There were several incidents where service providers were in the
               home and observed [Son] chewing on a plugged[-]in vacuum
               cord with an exposed wire, eating old food, sitting in a soiled
               diaper that appeared as if hasn’t been changed for hours and
               [Son] putting pencils into his mouth. On numerous occasions
               [P]arents had to be told what they are allowing [the Children] to
               do was unsafe and many times [the Parents] did nothing to stop
               it.


               There were injuries that [Son] received that [the Parents] couldn’t
               explain and recurring bites on different areas of [Son’s] body.


               [Daughter], who is a kindergartner, had displayed some serious
               behavior issues at school. [Daughter] has been suspended four
               times within a month’s time. She has torn up the classroom, hit
               and kicked other students, the teacher, and the assistant
               principal. On one occasion she took her clothes off in front of the
               class.


                                                    ***


               Since March 04, 2016[,] FCM has observed [the Parents] making
               some improvements in maintaining home conditions and
               parenting/engaging skills. However, DCS still has serious
               concerns about the lack of supervision. Home base[d] providers
               have reported on numerous occasion[s] that [the Parents] were
               not paying attention during visits. There were incidents where
               [Son] was about to run in the road, down a flight of stairs, was
               running around a parking lot unattended and the service provider

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 8 of 20
               had to catch him. During a supervised visit at the park on
               September 13, 2016[,] [Son] ran into the road and cars actually
               had to stop to keep from hitting him. On September 20, 2016[,
               Mother] attempted to commit suicide by overdosing on pills.
               FCM spoke with [Mother] who stated that the reason she tried to
               commit suicide was because she was tired of DCS and wanted
               the pain to go away. Throughout the life of this case [P]arents
               have not displayed that they are capable of keeping the
               [C]hildren safe. Visits were suspended due to the lack of
               supervision and DCS not knowing what state of mind [Mother]
               is in.


       Ex. Vol. I, State’s Ex. 3, p. 37.


[12]   The FCM reports also noted that daughter had been diagnosed with Attention

       Deficit Hyperactivity Disorder, Post-Traumatic Stress Disorder, Oppositional

       Defiant Disorder, and Other Specified Trauma and Stressor Related Disorder.

       Id. at 21, 29, 38, 47, 57, 72, 88. Daughter had behavioral issues at school which

       included pinching other children’s bottoms, pushing and shoving other

       children, covering a child’s mouth and nose with her hands, not following

       directions, apparent disinterest in learning, failing to complete classroom

       assignments, destroying the classroom, playing in her own feces, spitting out

       gum and candy and throwing it at the teacher, flipping her desk over, chasing

       and poking a student with a pencil, and throwing a pencil at the teacher. Id. at

       88–89.


[13]   The Parents underwent psychological evaluations performed by a licensed

       clinical psychologist (“LCP”). With regard to Mother, the LCP concluded in

       relevant part the following:

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 9 of 20
               [Mother’s] tested intelligence is below average to well below
               average. Her academic skills are generally in keeping with her
               tested intelligence. . . . [Mother] experiences difficulties with
               attention, concentration, memory, planning, and organization;
               however, she may lack self-awareness as to the nature and
               severity of these deficits. Also, [Mother’s] reported history is
               remarkable for childhood trauma, family instability, and
               recurrent episodes of depression with self-injurious behavior,
               suicidal ideation, and at least one suicide attempt in September
               2016.


               In regard to parenting, these findings raise potential concerns
               about [Mother’s] judgment, decision making, problem solving,
               planning, organization, and ability to stay on task. In addition,
               her reported history of depression and her personality style
               (based on test results) raise potential concerns about her
               emotional stability as a parent.


               With respect to treatment, it is recommended that [Mother]
               continue with current mental health and case management
               services. The findings from this evaluation suggest that progress
               is likely to be slow and will occur in incrementally small steps
               with little generalization from one situation to another. Providers
               will need to intervene in a very concrete and behavior specific
               manner. Frequent rehearsal and repetition will be necessary for
               new learning to take place. Even with services, it is quite possible
               that [Mother] will require ongoing support and guidance in
               meeting the needs of [the Children].


       Ex. Vol. I, State’s Ex. 4, p. 7.


[14]   With regards to Father, the LCP concluded in relevant part that:


               [Father’s] tested intelligence is significantly below average. His
               academic skills are somewhat higher than expected, perhaps

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 10 of 20
        owing to twelve years of formal education. Even so, [ . . . ] there
        are also indications of pervasive deficits in executive functioning
        with respect to attention, concentration, memory, planning, and
        organization. In addition, the findings from the current
        evaluation suggest that [Father] is chronically depressed and
        anxious with prominent dependent personality features.


        Taken as a whole, these findings raise concerns about [Father’s]
        ability to function capably as a parent without ongoing support.
        Cognitively, [Father’s] parenting is likely to be compromised in
        areas of judgment, decision making, problem solving, planning,
        organization, and ability to stay on task. His chronic depression
        and dependent personality features also raise concerns about
        [Father’s] willingness and ability to meet the demands and
        responsibilities associated with parenting two small children.


        [Father’s] cognitive deficits are such that new learning will be
        slow, arduous, and limited in scope. Providers will need to
        intervene in a very concrete and behavior specific manner.
        Frequent rehearsal and repetition will be necessary for new
        learning to take place, and there will probably be little
        generalization across situations. [Father’s] depression and
        dependent personality features may also be potential obstacles to
        new learning as they directly impact motivation, persistence, and
        willingness to take on new responsibilities.


        It is recommended that [Father] continue with current mental
        health and case management services. It could be of benefit to
        increase the frequency of [Father’s] therapy sessions to weekly so
        as to provide additional support. However, progress is likely to be
        slow and limited in scope for the aforementioned reasons. As
        [Father] noted during his interview, “I think I’m getting good
        help, but the things they try to teach me don’t sink in.”
        Therefore, it is quite possible that [Father] is going to require
        ongoing support, guidance, and assistance in meeting the needs
        of [the Children].
Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 11 of 20
       Ex. Vol. I, State’s Ex. 5, pp. 7–8.


[15]   Due to the Parents’ failure to demonstrate the ability to develop the skills

       necessary to properly parent the Children, DCS filed a petition to terminate the

       parent-child relationship between the Parents and the Children. After the fact-

       finding hearings on August 30, 2017 and November 21, 2017, the court found

       in pertinent part that:


               5.       That there is a reasonable probability that continuation of
                        the parent-child relationship will pose a threat to the well-
                        being of [the Children]. As noted above and by all
                        involved in the case, [the Parents’] cognitive limitations
                        prevent them from adequately supervising the [C]hildren
                        and ensuring the [C]hildren’s safety. As such, continuing
                        the parent-child relationship will pose a threat to the
                        [Children’s] well-being. Any further delay in providing the
                        [Children] permanency will pose a threat to the
                        [Children’s] well-being. The need for permanency is
                        certainly a factor in determining whether termination is in
                        the [Children’s] best interest[s]. Finally, the GAL testified
                        that the [C]hildren were bonded to [Grandmother] and
                        adoption was in [the Children’s] best interests.


               6.       That is in the [Children’s] best interests that the parent-
                        child relationship be terminated. The FCM, [] and the
                        GAL [], testified that termination of the [Parents’] parental
                        rights was in the [Children’s] best interests. []


               7.       That there is a satisfactory permanency plan for [the
                        Children], i.e. adoption[.]




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 12 of 20
       Appellant’s App. Vol. II, pp. 23–24 (internal citations omitted). Therefore, on

       December 27, 2017, the court issued its order terminating Mother’s and

       Father’s parental rights. The Parents now appeal.


                                          Standard of Review
[16]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences that are most favorable to the judgment. Id.

       Moreover, in deference to the trial court’s unique position to assess the

       evidence, we will set aside the court’s judgment terminating a parent-child

       relationship, only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied.


[17]   Here, the trial court entered specific factual findings and conclusion when it

       terminated Mother’s and Father’s parental rights. When a trial court’s judgment

       contains specific findings of fact and conclusions thereon, we apply a two-tiered

       standard of review. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d
143, 147 (Ind. 2005). First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s decision,

       we must affirm. L.S., 717 N.E.2d at 208.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 13 of 20
[18]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.”

       Matter of M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. However, a

       trial court must subordinate the interests of the parents to those of the child

       when evaluating the circumstances surrounding a termination. In re K.S., 750
N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

       relationship is proper where a child’s emotional and physical development is

       threatened. Id. Although the right to raise one’s own child should not be

       terminated solely because there is a better home available for the child, parental

       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[19]   Before an involuntary termination of parental rights may occur in Indiana, the

       State is required to allege and prove, among other things:


                (B)     that one (1) of the following is true:


                        (i)     There is a reasonable probability that the conditions
                                that resulted in the child’s removal or the reasons
                                for placement outside the home of the parents will
                                not be remedied.


                        (ii)    There is a reasonable probability that the
                                continuation of the parent-child relationship poses a
                                threat to the well-being of the child.


                        (iii)   The child has, on two (2) separate occasions, been
                                adjudicated a [CHINS];


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 14 of 20
                (C)     that termination is in the best interests of the child; and


                (D) that there is a satisfactory plan for the care and treatment
                    of the child.


       Ind. Code § 31-35-2-4(b)(2).


[20]   “The State’s burden of proof in termination of parental rights cases is one of

       ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260–61

       (Ind.2009) (quoting Ind. Code § 31-37-14-2). If the trial court finds that the

       allegations in a petition described in section 4 of this chapter are true, the court

       shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


[21]   Indiana Code section 31-35-2-4(b)(2)(B) requires a trial court to find that only

       one of the three elements of subsection (b)(2)(B) has been established by clear

       and convincing evidence before properly terminating parental rights. See L.S.,
717 N.E.2d at 209. Because we find it to be dispositive, we will limit our review

       to Parents’ allegations of error pertaining to subsections (b)(2)(B)(ii), namely,

       whether DCS proved by clear and convincing evidence that the continuation of

       the parent–child relationship poses a threat to the well-being of the Children.


                                   I. Threat to Children’s Well-Being

[22]   Termination of parental rights is proper where the Children’s emotional and

       physical development is threatened. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct.

       App. 2001), trans. denied. The court need not wait until the Children are harmed




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 15 of 20
       irreversibly such that their physical, mental, and social development is

       permanently impaired. Id.


[23]   A trial court must judge a parent’s fitness to care for his or her child at the time

       of the termination hearing, taking into consideration evidence of changed

       conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

       The trial court must “evaluate the parent’s habitual patterns of conduct to

       determine the probability of future neglect or deprivation of the child.” Id.

       Pursuant to this rule, courts have properly considered evidence of a parent’s

       history of neglect, failure to provide support, and lack of adequate housing and

       employment. A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244,

       1251 (Ind. Ct. App. 2002), trans. denied.


[24]   Here, Parents argue that the evidence was insufficient to establish that a

       continuation of the parent-child relationship poses a threat to the Children’s

       well-being. Although the Parents have complied with the trial court’s order to

       participate in services, attended visitations, and have a desire to care for the

       Children, the record substantially demonstrates that Parents lack the ability to

       adequately parent the Children. Specifically, DCS continuously reported that

       “parents had some serious safety, engagement and lack of supervision

       concerns.” Ex. Vol. I, State’s Ex. 3, p. 55.


[25]   During supervised visits Father had little interaction with the Children. For

       example, while Children were visiting Parents, Father was observed to be

       sitting looking at DVD’s by himself for approximately 20 minutes at a time. Id.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 16 of 20
       On May 25, 2016, the visit supervisor had to inform Father that Son was

       climbing on a table and “running out of the play area towards a flight of stairs

       in the library.” Id. Father was not aware that Son had run away until the visit

       supervisor informed him. On May 26, 2016, Son was running in the parking lot

       of an Aldi, and Parents failed to respond appropriately. On the same day, Son

       picked up an empty can that was sitting on the ground at a park and attempted

       to drink from it. Parents were talking with each other, failed to stop Son from

       trying to drink from the can, and the visit supervisor had to intervene.


[26]   Moreover, the FCM reported that the Parents do not “understand the majority

       of the information provided to them during Parent Management Training and

       have yet to incorporate anything provided during the case management into

       their parenting time.” Id. at 56. Throughout November 2016, Father

       continually showed a lack of involvement with the Children and made

       comments about “not wanting the [C]hildren back and being okay with not

       seeing them all the time.” Id.


[27]   Mother provides the majority of education and interaction, but still continues to

       struggle with providing appropriate discipline or re-direction. Id. at 56–57. On

       November 9, 2016, Mother tried to get Daughter to use the restroom, but

       Daughter refused to move, and Mother began yelling at her and pulled

       forcefully on her arm on three occasions. Id. at 57.


[28]   Daughter developed substantial behavior issues while in the care of the Parents.

       For example, at school Daughter removed all of her clothing in the classroom,


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 17 of 20
       pinched other children’s bottoms, pushed and shoved other children at school,

       did not follow the directions of her teachers, failed to complete classroom

       assignments, and does not show interest in learning. Ex. Vol. I., State’s Ex. 3,

       p. 85. Parents failed to appropriately discipline Daughter to correct these

       behavioral issues, and the behavioral issues did not subside until Daughter was

       placed in Grandmother’s care. It is unlikely this behavior will improve if

       Children are returned to Parents because even with services, Parents will have

       difficulty in supporting and meeting the needs of the Children. Ex. Vol. I,

       State’s Ex. 4, p. 7; State’s Ex. 5, p. 8.


[29]   Under these facts and circumstances, we conclude that the evidence is sufficient

       to support the trial court’s finding that continuation of the parent-child

       relationship poses a threat to the Children’s well-being.1 Parents’ arguments are

       simply a request that we reweigh the evidence, which we will not do.


                                       II. Best Interests of the Children

[30]   The Parents argue that the trial court erred when it concluded that termination

       was in the Children’s best interests. “A parent’s historical inability to provide

       adequate housing, stability and supervision coupled with a current inability to




       1
         In their reply brief, Parents assert that the trial court’s acknowledgment of the Parents’ cognitive deficits is
       equivalent to Indiana’s prior eugenics law. Reply Br. at 4. We strongly disagree. Eugenics involves
       involuntary sterilization of an individual. The instant case involves parents who have already conceived and
       failed to provide for their children. A court must judge a parent’s fitness to care for his or her child at the time
       of the termination hearing, taking into consideration the parent’s habitual patterns of conduct to determine
       the probability of future neglect or deprivation of the child. In re D.D., 804 N.E.2d at 266. After reviewing the
       record, we conclude that DCS presented clear and convincing evidence to support the trial court’s decision to
       terminate parental rights, beyond the Parents’ mental deficits.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018                        Page 18 of 20
       provide the same will support a finding that termination of the parent-child

       relationship is in the child’s best interests.” Castro v. State Office of Family &

       Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006), trans. denied. “Additionally,

       a child’s need for permanency is an important consideration in determining the

       best interests of a child, and the testimony of the service providers may support

       a finding that termination is in the child’s best interests.” In re A.K., 924 N.E.2d
212, 224 (Ind. Ct. App. 2010).


[31]   Here, Parents have demonstrated that even after completing and complying

       with court ordered reunification services, they are still unable to develop the

       skills necessary to adequately care for the Children. Furthermore, multiple

       service providers testified that termination is in the Children’s best interests.

       The Children’s GAL testified, “[i]t’s my opinion that [it is] in the best interest[s]

       of the [] [C]hildren that [] the parental rights do need to be [] terminated so that

       [] the [C]hildren can be adopted by [] paternal grand[mother].” Tr. p. 94. The

       FCM testified that he agreed that termination of parental rights is in the best

       interests of the Children at this time. Id. at 109. Moreover, the Children are

       well-adjusted with Grandmother, Daughter’s behavioral issues have subsided

       since she has lived with Grandmother, and the permanency plan provides that

       Grandmother will adopt the Children. Therefore, based on the totality of the

       evidence, we conclude that there is sufficient evidence to support the trial

       court’s determination that termination of Mother’s and Father’s parental rights

       is in the Children’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 19 of 20
                                                 Conclusion
[32]   For these reasons, we conclude that the trial court did not err when it

       terminated Mother’s and Father’s parent-child relationship with Daughter and

       Son. Accordingly, we affirm.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-288 | August 28, 2018   Page 20 of 20